Citation Nr: 1738880	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-47 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative disc disease and joint disease of the lumbar spine (low back).

2. Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

3. Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

4. Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before the undersigned at a December 2015 hearing.  A transcript is of record.  The Board previously considered these issues and remanded in February 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence fails to show flexion of the thoracolumbar spine limited to 30 degrees or less, ankylosis, or incapacitating episodes.

2. The evidence shows right lower extremity radiculopathy symptoms throughout the period on appeal and moderate symptoms beginning July 23, 2015.  

3. For the left lower extremity, the evidence shows no objective evidence prior to August 13, 2012 and mild involvement thereafter.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for the low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).	

2. The criteria for a 10 percent rating for the entire period on appeal and a 20 percent rating beginning July 23, 2015 for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, DC 8520 (2016).

3. The criteria for a 10 percent rating beginning August 13, 2012, but not prior, for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In July 2009, the RO sent the Veteran a notice letter.

Next, VA has a duty to assist the Veteran in the development of claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  VA provided examinations for the back disabilities in May 2010, July 2015, and September 2016.  The AOJ substantially complied with the Board's remand directives by obtaining VA and private treatment records and the September 2016 examination.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  At the Board hearing, the Veteran raised contentions that the 2015 examination did not accurately reflect his level of discomfort.  The Board finds the examination adequate, as the examiner documented subjective reports and objective findings, measured functional impact, and addressed the rating criteria.  Additionally, the Veteran's statements of symptoms and functional impairment will be considered in determining the disability rating.  

The Board notes that the Veteran's representative mentioned extra-schedular ratings in a discussion of the law in the appellate brief.  Neither the representative nor the Veteran made any specific argument or identified any evidence in the Veteran's case for extra-schedular consideration.  Therefore, the Board finds that a claim for extra-schedular ratings has not been raised and will not be considered.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As such, the Board will proceed to the merits of the appeal.

II. Rating analysis

The Veteran contends that his back and radiculopathy disabilities are more severe than the ratings assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262; 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau, 492 F.3d at 1377.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

Disabilities of the low back are rated under section 4.71a for the musculoskeletal system.  The Veteran's back is rated 20 percent disabling under Diagnostic Code 5242, which applies the General Rating Formula for the Spine.  38 C.F.R. § 4.71a.  

Under the General Rating Formula for the Spine, a 20 percent evaluation is warranted where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Alternatively, a back disorder can be rated as Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes.  Under those criteria, found at Diagnostic Code 5243, a 20 percent evaluation requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as a period of acute signs and symptoms due to IVDS that requires treatment and bed rest prescribed by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).    

Here, although the 2016 examiner diagnosed IVDS, the evidence does not show incapacitating episodes, as defined by VA.  The Veteran did not report that he was prescribed bed rest.  Instead, when he sought emergency treatment for back pain in August 2012, he was advised that strict bed rest could make his back pain last longer.  Furthermore, a rating under the criteria for IVDS could not include the separate, and potentially higher, ratings for radiculopathy.  There is no corresponding note allowing for the separate evaluation of any associated neurologic abnormalities.  38 C.F.R. § 4.71a, DC 5243.  Thus, on the facts of this case, consideration under that schedule is not appropriate.

The Board has reviewed the record and finds that the criteria for a rating in excess of 20 percent for the low back disability have also not been met under the general rating formula.  38 C.F.R. § 4.71a, DC 5242.

The evidence shows that the Veteran did not have flexion of the thoracolumbar spine limited to 30 degrees or less or ankylosis.  VA treatment records from 2009 to 2016 show complaints of and treatment for pain.  The Veteran reported fatigue, stiffness, weakness, spasms, pain, decreased motion, weekly flare-ups of severe pain, and inability to walk more than a few yards during the March 2010 examination.  Below the line for functional impairments during flare-ups, the examination report reads "40%."  As there is no context for this figure, it has no probative value.  The examiner recorded flexion of the thoracolumbar spine to 45 degrees with objective pain but no additional limitation after repetitive movement.  The examiner described functional effects including the use of a cane and back brace, severe effects on chores, shopping, and travel; preventing exercise and sports; and moderate effects on bathing, dressing, toileting, and grooming.  In an August 2010 statement, the Veteran reported wearing a back brace with metal in it.

The Veteran sought emergency room treatment for back pain in August 2012.  At that time, he also reported muscle spasms.  

During the July 2015 examination, the Veteran reported consistent pain, daily flare-ups in pain, and increased pain with bending, walking, and lifting.  He reported using a cane, back brace, and occasionally a walker.  The examiner recorded 60 degrees of flexion with pain, pain on weight-bearing, no additional functional loss after repetitive testing, muscle spasm resulting in abnormal gait or spinal contour, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  She found no IVDS or ankylosis.  The examiner explained that the examination was neither medically consistent nor inconsistent with reports of functional loss with repeated use over time and with flare-ups and she could not discuss functional abilities during flare-ups and after repeated use without observing the Veteran during those times. 

During the December 2015 hearing, the Veteran testified that he had a generally sedentary lifestyle: he had difficulty getting out of bed in the morning, muscle spasms quite often, trouble walking without falling, and difficulty sitting down low and he required aids to put on socks, shoes, and pants and help from family with groceries, some food preparation, mowing the grass, and driving.  He noted that he had trouble staying asleep with back pain.  

The September 2016 examiner recorded very painful flare-ups, inability to lift anything over five pounds, impairment of activities such as lifting, pushing, and pulling, and use of a cane.  The examiner observed 70 degrees of flexion, no pain with motion, mild tenderness, and flexion limited to 40 degrees after three repetitions.  He opined that the Veteran would also experience flexion limited to 40 degrees during a flare-up. The examiner found no ankylosis and diagnosed IVDS but found no evidence of incapacitating episodes in the prior 12 months.  

The Veteran's flexion was measured to 60 and 70 degrees and 40 degrees after repeated use and during a flare-up.  He reported pain, fatigue, stiffness, weakness, flare-ups of severe pain, inability to walk more than a few yards, and difficulty with many tasks including dressing and driving.  Pain, weakness, fatigue, and functional limitations were assessed by the 2016 examiner's observations of additional limitation after repeated use and during flare-ups.  Nevertheless, the Veteran had actual motion beyond the 30 degrees required for a 40 percent rating.  See Mitchell, 25 Vet. App. at 37; 38 C.F.R. § 4.71a, DC 5242.  Spasms, guarding, and altered gait are specifically contemplated by the criteria for a 20 percent rating.  38 C.F.R. § 4.71a.  Moreover, the reports of difficulty walking have been given particular consideration and compensation in the evaluations of the lower extremities.  There is no evidence of ankylosis of the thoracolumbar spine or evidence of incapacitating episodes of at least four weeks within a 12 month period to warrant a 40 percent rating or higher under 38 C.F.R. § 4.71a, DC 5243.  With flexion beyond 30 degrees, no ankylosis, and no incapacitating episodes, a rating in excess of 20 percent for the low back is not warranted.  See 38 C.F.R. § 4.71a. 

Note (1) to the General Rating Formula for the Spine directs that associated neurologic abnormalities be rated separately.  38 C.F.R. § 4.71a.  The weight of the evidence shows that the Veteran has lower extremity radiculopathy but there is no evidence of bowel or bladder impairment or any other neurologic abnormalities associated with his back disability.  See VA examinations.  The Veteran did not report bowel or bladder impairment.  

Regarding radiculopathy, diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The Veteran has been assigned a 10 percent rating for his right lower extremity radiculopathy beginning July 23, 2015 and a 10 percent rating for left lower extremity radiculopathy beginning September 12, 2016.  

Examiners identified the sciatic nerve as being affected in the Veteran's case.   Diagnostic Code 8520 applies to the sciatic nerve and allows for a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  An 80 percent rating is available for complete paralysis evidenced by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  Id. 

Based on the evidence, the Board finds that the criteria for a 10 percent rating for right lower extremity radiculopathy for the entire period on appeal, a 20 percent rating for the right lower extremity radiculopathy beginning July 23, 2015, and a 10 percent rating for left lower extremity radiculopathy beginning August 13, 2012 have been met.  See 38 C.F.R. § 4.124a, DC 8520.  

First, to discuss the right lower extremity, the evidence shows radiculopathy symptoms throughout the period on appeal.  The Veteran complained of sciatic pain on the right side for many years.  The March 2010 VA examiner provided objective evidence of radiculopathy with the positive findings on the right side from a straight leg raising test (Lasegue's Sign).  The 2010 examination and treatment records from the years before and after show only complaints of pain and burning sensations in the right thigh and behind the knee.  The introductory note to the schedule for rating diseases of the peripheral nerves advises that involvement that is wholly sensory should be rated mild or at most moderate.  38 C.F.R. § 4.124a, DC 8520.  Here, the Veteran's reported symptoms are wholly sensory and include only pain and burning sensations.  The Veteran had virtually full muscle strength, largely normal reflexes, and normal sensation recorded in May 2010.  There are no reported symptoms of numbness, loss of sensation, or effects on functional abilities to suggest a moderate disability until 2015.  As such, the 10 percent rating is most appropriate for the right lower extremity prior to July 23, 2015.  See 38 C.F.R. § 4.124a, DC 8520. 

Beginning July 23, 2015, the evidence shows moderate sensory symptoms in the right lower extremity.  The July 2015 and September 2016 examiners recorded moderate intermittent pain, numbness, and paresthesias/dysesthesias.  They characterized the Veteran's overall radiculopathy symptoms as moderate.  The evidence satisfies the criteria for a 20 percent rating for moderate incomplete paralysis.  See 38 C.F.R. § 4.124a, DC 8520.  The evidence does not however demonstrate moderately-severe or severe incomplete paralysis.  During the Board hearing, the Veteran endorsed weakness and ambulation concerns from trouble lifting the leg and fearing he might trip and fall.  While he reported these symptoms, he had normal sensation, reflexes, and muscle strength at the 2015 and 2016 examinations.  The Board finds these test results highly probative as they look at the symptoms caused by radiculopathy specifically.  Based on this evidence, there is no physiological disability to suggest moderately-severe or severe impairment.  A rating in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.124a, DC 8520.

Regarding the left lower extremity, the evidence shows no objective findings prior to August 13, 2012 and mild involvement thereafter.  Prior to August 2012, the Veteran made only sporadic complaints of left lower extremity pain.  He did not report any left leg symptoms to the March 2010 examiner.  The 2010 examiner recorded all normal strength, sensation, and reflexes in the left leg.  Given this lack of evidence, the Board cannot find that the Veteran had left lower extremity radiculopathy prior to August 13, 2012.

On August 13, 2012, the Veteran endorsed mild left lower extremity weakness and occasional muscle spasms.  Later in August 2012, a treating provider noted radicular involvement of both lower extremities.  The July 2015 examiner recorded normal muscle strength, reflexes, sensation, negative straight leg raising test, and no radicular involvement on the left side.  During the Board hearing, the Veteran reported tingling and numbness.  The 2015 examination suggests no involvement on the left side but the Veteran's reports in treatment records and the hearing reflect symptoms in the left leg.  The Board resolves doubt in the Veteran's favor and finds that he had mild radiculopathy in the left lower extremity at this time.  See 38 C.F.R. §§ 3.102, 4.3.  Mild involvement is confirmed by the September 2016 examination that showed mild intermittent pain, paresthesias/dysesthesias, and numbness.  A 10 percent rating is warranted for mild incomplete paralysis of the left lower extremity beginning August 13, 2012.  See 38 C.F.R. § 4.124a, DC 8520.
     
The evidence does not show moderate or severe disability in the left lower extremity.  The September 2016 examiner classified left side radiculopathy as mild overall.  The Board finds this classification highly probative as the examiner is trained and has experience making such determinations.  Furthermore, all physiological and functional testing was normal and symptoms avoided detection in 2015.  Therefore, a rating in excess of 10 percent for left lower extremity radiculopathy is not appropriate.  See 38 C.F.R. § 4.124a, DC 8520.     

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not receive a higher rating for his back and radiculopathy disabilities during this period based on the evidence.  See 38 C.F.R. §§ 4.71a, 4.124a.  Apart from those assigned, staged ratings are not appropriate because the symptoms were generally consistent during the period on appeal.  See Hart, 21 Vet. App. at 509-10.  



ORDER

A rating in excess of 20 percent for low back disability is denied.

A 10 percent rating for the entire period on appeal and a 20 percent rating beginning July 23, 2015 for right lower extremity radiculopathy is granted.

A 10 percent rating beginning August 13, 2012 for left lower extremity radiculopathy is granted.


REMAND

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  In this case, the Veteran is service-connected for low back disability with radiculopathy.  He reported being retired since 1993 and working as a mechanic and maintenance man at a tobacco factory - labor work.  The September 2016 VA examiner found that his back and radiculopathy would cause partial impact on physical activities of employment such as heavy lifting, pushing, pulling, and carrying and sedentary activities of prolonged sitting or standing.

The Veteran's combined disability rating is less than the 60 percent requirement for TDIU based on multiple disabilities with common etiology.  See 38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the Board remands this claim for the AOJ to refer to the Director, Compensation Service.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claim for TDIU to the Director, Compensation Service and notify the Veteran of such action.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


